PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


GEOFFREY P. GURKOVICH,                           )
                                                 )     CASE NO. 1:16CV2202
               Petitioner,                       )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
KIMBERLY CLIPPER,                                )
                                                 )     MEMORANDUM OF OPINION AND
               Respondent.                       )     ORDER [Resolving ECF Nos. 1 & 18]



       Pro se Petitioner Geoffrey P. Gurkovich, an Ohio prisoner at the Lorain Correctional

Institution, filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, alleging

two grounds for habeas relief. ECF No. 1. The case was referred to Magistrate Judge William

H. Baughman, Jr., for a Report and Recommendation pursuant to 28 U.S.C. § 636 and L.R.

72.2(b)(2). The magistrate judge issued a Report recommending the Court deny the Petition

because Petitioner’s habeas petition was procedurally defaulted. ECF No. 17.

       Petitioner filed an objection. ECF No. 18. He argues that, because he did not commit the

crime to which he pleaded guilty, and because his counsel coerced him into pleading guilty, he is

entitled to relief. Id. at PageID #: 540. He makes no reference to the magistrate judge’s Report

or to the magistrate judge’s finding that Petitioner’s habeas petition was procedurally defaulted.

Because Petitioner’s arguments are not proper objections to the magistrate judge’s Report, the

Court need not consider them. See Fed. R. Civ. P. 72(b)(3). Any further review by the Court
(1:16CV2202)


would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn, 728

F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human

Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).

         Petitioner, through his objection, also requests that the Court appoint him counsel. ECF

No. 18 at PageID #: 540. “The decision to appoint counsel for a federal habeas petitioner is

within the discretion of the court and is required only where the interests of justice or due process

so require.” Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986) (citations omitted).

Appointment of counsel is appropriate in “exceptional circumstances,” a determination which

involves consideration of the “complexity of the factual and legal issues involved” and an

examination of “the type of case and the abilities of the plaintiff to represent himself.” Lavado v.

Keohane, 992 F.2d 601, 606 (6th Cir. 1993)

         The record reflects that, up until the filing of his objection, Petitioner has adequately

demonstrated that he is capable of representing himself. Moreover, Petitioner’s claims are not

especially factually or legally complex. Accordingly, the Court finds that it would be

inappropriate to appoint counsel in this matter.

         Accordingly, the Court overrules Petitioner’s objections, adopts the Report, denies

Petitioner’s request for appointment of counsel, and dismisses the Petition. The Report and

Recommendation (ECF No. 17) of the magistrate judge is hereby adopted.




                                                   2
(1:16CV2202)


       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.


   May 31, 2019                                 /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                  3
